Citation Nr: 0033404	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left above the 
knee amputation secondary to service connected frostbite of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1949 to 
October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

When the appellant filed his VA Form-9 in this appeal in 
August 1997, he included a claim for an increased rating for 
anxiety reaction with paranoid psychosis (schizophrenia).  
Based on the evidence in the record, it seems that the RO has 
not acted upon the claim.  The Board refers the issue to the 
RO to take appropriate action with respect to this claim, as 
the Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (2000).  The veteran should be 
informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. § 3.103 
(2000).  If there is any intent to appeal, there is an 
obligation to file a notice of disagreement and a substantive 
appeal after the issuance of the statement of the case.  
38 C.F.R. § 20.200 (2000).


REMAND

The Board has remanded this appeal twice.  The appellant has 
repeatedly maintained that he had been told that the 
amputation of his left leg was a result of frostbite 
injuries.  In September 1998, the RO was instructed to obtain 
the operative and any pathology reports that might have been 
produced in conjunction with the 1996 amputation.  When this 
was not accomplished, the Board remanded the appeal in 
September 1999, with the following instructions:

Paragraph 1: The RO should obtain the 
operative report and pathology report 
relative to the January 1996 above the 
knee left leg amputation performed at the 
VA Medical Center, Biloxi, Mississippi.  
The RO is to make the request directly to 
the VA facility.  If the records are 
unavailable, the RO must obtain written 
notification of their unavailability and 
associate it with the claims folder.

Paragraph 3: If the RO is unable to 
obtain the requested VA records, the RO 
must inform the veteran of the 
[non]receipt of the evidence.

A careful review of the claims folder reveals that the 
operative and pathology reports were requested by the RO.  
Written documentation of the requests made in December 1999 
and March 2000 are of record.  Outpatient treatment records 
from 1997-1999 were obtained.  The appellant also submitted 
additional private medical records through his Congressman.  
As pointed out by the accredited representative, the 
operative or pathology reports were not obtained, written 
notification of their unavailability was not associated with 
the claims folder, and the RO has not informed the veteran of 
the failure to obtain these particular records.

A Remand by the Board confers on the appellant as a matter of 
law, the right to compliance with the Remand orders.  As this 
is evidence in control of the VA, complete compliance with 
the Board's prior Remand is required.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO will comply with the Board's 
September 1999 Remand in its entirety.

2.  The veteran is informed that if he 
had a conversation with a doctor, it is 
possible that the conversation was not 
reduced to writing.  We are again 
inviting the veteran to submit evidence 
in support of his claim.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



